ORDER REVERSING AND REMANDING
TAKASUGI, District Judge.
This matter came before the court for oral argument on September 24, 1984 on the appeal from the Bankruptcy Court order of June 12, 1984. This court has considered the pleadings and other documents filed herein and argument of counsel and has found that Calif.C.C.P. § 726 is inapplicable for two reasons: (1) there was no judicial foreclosure and (2) appellant was not seeking a deficiency judgment. Accordingly,
IT IS ORDERED that the order of the Bankruptcy Court filed on June 1, 1984 and entered on June 12, 1984 is reversed. This matter is remanded to the Bankruptcy Court for further consideration on appellant’s complaint to modify stay.